 Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 1 of 17 Page ID #:137



 1
     Bethany Stevens (SBN 245672)
 2   bstevens@wscllp.com
     Amanda Walker (SBN 252380)
 3   awalker@wscllp.com
     WALKER STEVENS CANNOM LLP
 4   500 Molino Street, Suite 118
     Los Angeles, California 90013
 5   Telephone: (213) 712-9145
     Fax: (213) 403-4906
 6
     Michael Ng (SBN 237915)
 7   michael.ng@kobrekim.com
     Daniel Zaheer (SBN 237118)
 8   daniel.zaheer@kobrekim.com
     KOBRE & KIM LLP
 9   150 California Street, 19th Floor
     San Francisco, California 94111
10   Telephone: (415) 582-4800

11 Christopher Cogburn*
   *pro hac vice to be filed
12 christopher.cogburn@kobrekim.com
   KOBRE & KIM LLP
13 800 Third Avenue
   New York, New York 10022
14 Telephone: (212) 488 1200

15 Attorneys for Petitioner
   Shanghai Lan Cai Asset
16 Management Co, Ltd.

17
                             UNITED STATES DISTRICT COURT
18
                           CENTRAL DISTRICT OF CALIFORNIA
19
                                        WESTERN DIVISION
20

21   SHANGHAI LAN CAI ASSET                         Civil Case No. 2:18-cv-10255
     MANAGEMENT CO, LTD.,
22                                                  MEMORANDUM OF POINTS AND
23                        Petitioner,               AUTHORITIES IN SUPPORT OF
                                                    PETITIONER’S EX PARTE
24   v.                                             APPLICATION FOR RIGHT-TO-
25                                                  ATTACH ORDER AND WRIT OF
     JIA YUETING,                                   ATTACHMENT OR, IN THE
26                                                  ALTERNATIVE, FOR
                          Respondent.               TEMPORARY PROTECTIVE
27
                                                    ORDER
28
     _____________________________________________________________________________________________
                  MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
 Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 2 of 17 Page ID #:138



 1                                            TABLE OF CONTENTS
 2
 3
     INTRODUCTION .................................................................................................. 1
 4
     BACKGROUND ..................................................................................................... 2
 5
 6   ARGUMENT........................................................................................................... 7

 7      I. The Court should issue an ex parte right-to-attach order and writ of
 8      attachment............................................................................................................ 7
 9         A. SLC’s claim against Jia is one upon which an attachment may issue. ........ 8
10
           B. SLC has established the probable validity of its claim against Jia. ............. 9
11
           C. SLC does not seek the attachment for any purpose other than recovering on
12
           its claim against Jia. .......................................................................................... 9
13
14         D. The property SLC seeks to attach is not exempt from attachment. ............ 10

15         E. SLC will suffer great or irreparable injury if the Court delays attachment
16         until SLC’s Motion can be heard on notice. .................................................... 10
17         F. The amount SLC seeks to attach is greater than zero. ............................... 12
18
        II. In the alternative, the Court should grant a temporary protective order
19
        to preserve the status quo as to Jia’s assets in California pending the
20
        resolution of SLC’s application on notice to Jia. ............................................ 12
21
     CONCLUSION ..................................................................................................... 14
22
23
24
25
26
27
28
                                                 i
                      MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
 Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 3 of 17 Page ID #:139



 1                                         TABLE OF AUTHORITIES
 2   Cases
 3
   Bd. of Trustees of Laborers Health and Welfare Trust Fund for N. Cal. v. CEM
 4  Builders, Inc., 2018 WL 1071171 (N.D. Cal. Feb. 27, 2018) ............................. 12
 5
   Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers Local No.
 6  70 of Alameda Cty.,
    415 U.S. 423 (1974) .............................................................................................. 7
 7
 8 Pos-A-Traction, Inc. v. Kelly-Springfield Tire Co., Div. of Goodyear Tire &
    Rubber Co.,
 9  112 F. Supp. 2d 1178 (C.D. Cal. 2000) ................................................................. 9
10
     Seung Woo Lee v. Imaging3, Inc.,
11     283 F. App’x 490 (9th Cir. 2008).......................................................................... 9
12
     Sunriver Trading Co. Ltd. v. Double D Trade Co., LLC,
13     2008 WL 5395744 (E.D. Cal. Dec. 23, 2008) ............................................... 11, 12
14

15   Statutes
16   9 U.S.C. § 207........................................................................................................... 9
17
     California Civil Procedure Code § 483.010 ............................................................. 8
18
19   California Civil Procedure Code § 485.010 ........................................................... 11

20   California Civil Procedure Code § 485.210 ....................................................... 7, 14
21
     California Civil Procedure Code § 485.220 ..................................................... 11, 13
22
     California Civil Procedure Code § 486.020 ........................................................... 13
23
24   California Civil Procedure Code §§ 485.010–485.610 ........................................ 7, 8
25   California Civil Procedure Code 487.010 .......................................................... 5, 11
26
     California Commercial Code § 8102 ...................................................................... 10
27
28
                                                 ii
                      MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
 Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 4 of 17 Page ID #:140



 1                                    INTRODUCTION
 2         As explained in the Petition (Dkt. No. 1) and supporting Memorandum (Dkt.
 3   No. 1-1) filed by Petitioner Shanghai Lan Cai Asset Management Co, Ltd.
 4   (“SLC”), this is a straightforward action to confirm an arbitration award (the “Final
 5   Award”) entered in January 2018 against Respondent Jia Yueting and two
 6   corporate entities in which Jia had a significant financial interest at the time of the
 7   underlying transaction: LeTV Sports Culture Develop (Beijing) Co., Limited
 8   (“LeTV”) and TV Plus Holdings (Beijing) Limited (“TV Plus” and, together with
 9   Jia and LeTV, the “Arbitration Respondents”). The Final Award—issued by a
10   duly constituted Tribunal in the People’s Republic of China—found the Arbitration
11   Respondents jointly and severally liable for their failure to repay principal and
12   interest on a loan extended to LeTV, which Jia and TV Plus guaranteed. None of
13   the Arbitration Respondents has made any attempt to set aside the Final Award in
14   the People’s Republic of China, and their time for doing so has long since expired.
15   The Final Award, then, is a binding financial obligation for which all three
16   Arbitration Respondents—including Jia—are responsible.
17         It has been nearly a year since the Final Award was issued, and Jia and the
18   other Arbitration Respondents still refuse to pay SLC what it is owed. In light of
19   Jia’s recalcitrance in the face of this undisputed financial obligation, SLC hereby
20   applies, on an ex parte basis, for two orders permitting it to levy immediately on
21   Jia’s property pending confirmation of the Final Award. First, SLC seeks a right-
22   to-attach order recognizing SLC’s right to levy against all property located within
23   or otherwise subject to jurisdiction in California which Jia owns, whether directly
24   or through the use of shell entities over which Jia exercises complete control.
25   Second, SLC seeks a writ of attachment in the amount of $11,037,858.52
26
27
28
                                            1
                 MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
 Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 5 of 17 Page ID #:141



 1   (¥75,940,466.03)1 against the following California-sited property owned by Jia
 2   (collectively, the “Attachment Property”):
 3         • Jia’s 33-percent ownership interest in Faraday & Future Inc., a California
 4            corporation;
 5         • Real estate at the following addresses, all of which is owned by Jia
 6            through a California-registered shell entity named Ocean View Drive,
 7            Inc. (“Ocean View”):
 8                o   REDACTED PER L.R. 5.2-1
                                                                                    ;
 9                o 11 Marguerite Drive, Rancho Palos Verdes, California, 90275;
10                o 19 Marguerite Drive, Rancho Palos Verdes, California, 90275; and
11                o 91 Marguerite Drive, Rancho Palos Verdes, California, 90275.
12         If the Court declines to issue these attachment orders on an ex parte basis,
13   SLC requests, in the alternative, that the Court enter a temporary protective order
14   restraining Jia from taking any steps to transfer, conceal, reduce, encumber, or
15   otherwise make unavailable the Attachment Property until SLC’s application can
16   be heard on notice to Jia. Should the Court choose to grant this alternative relief,
17   SLC also requests that the Court set a hearing date and briefing schedule to ensure
18   that the application is promptly resolved and the temporary protective order
19   remains in place no longer than is necessary.
20                                     BACKGROUND
21         On December 1, 2016, SLC entered into a pair of agreements setting forth
22   the terms under which it would extend a loan of ¥50 million to LeTV for a term of
23   12 months. One of those agreements (the “Loan Contract”) provided the terms
24   under which the loan funds would be disbursed by SLC and repaid by LeTV, while
25   the other agreement (the “Guarantee”) made Jia and TV Plus, as guarantors, jointly
26

27
     1
      The exchange rate of US $1 + CNY ¥6.88 is adopted in this paragraph, which was
28
     obtained from Google on December 10, 2018.
                                            2
                 MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
 Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 6 of 17 Page ID #:142



 1   and severally liable for any default by LeTV under the Loan Contract. (See First
 2   Declaration of Jian Kang in Support of Petition to Confirm Arbitration Award
 3   (“First Kang Decl.”), Dkt. No. 1-2, Ex. 1 at 2; see generally id. Exs. 2, 3.)
 4         The Loan Contract called for LeTV to repay the ¥50 million principal in a
 5   single lump-sum payment at the conclusion of the 12-month term (on December 2,
 6   2017), while settling outstanding interest on each of five dates (the “Interest
 7   Settlement Dates”): December 15, 2016, March 15, 2017, June 15, 2017, and
 8   September 15, 2017. (Id. Ex. 2 art. 3(II), (IV).) The Loan Contract provided for
 9   an annual interest rate of 7.5 percent. (Id. art. 3(III).) In the event of a default by
10   LeTV, an additional “0.05 percent per day” would accrue under the Loan Contract
11   until the default was cured. (Id. art. 3(VII).) And, under the Guarantee, Jia and
12   TV Plus would be jointly and severally liable to SLC.
13         LeTV made the interest payments required on the first two Interest
14   Settlement Dates, but failed to make the payment due on June 15, 2017, and has
15   since failed to make all subsequent payments due under the Loan Contract. In light
16   of LeTV’s default, SLC referred the matter to arbitration before the Beijing
17   Arbitration Commission, consistent with arbitration clauses in both the Loan
18   Contract and the Guarantee. Article 13 of the Loan Contract provided:
19         (I)    The Contract shall be governed by the laws of the People’s Republic
20                of China.
21         (II)   Any dispute arising from the performance of the [Loan] Contract may
22                be resolved through consultation, failing which either Party may bring
23                such dispute for arbitration by the Beijing Arbitration Commission.
24   (First Kang Decl. Ex. 2 art. 13.) Similarly, the Guarantee provided:
25                Any dispute arising from or in connection with this [Guarantee] shall
26                be settled through negotiation by the parties hereto, failing which,
27                shall be submitted to Beijing Arbitration Commission for arbitration
28                in accordance with the prevailing rules of arbitration of such
                                             3
                  MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
 Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 7 of 17 Page ID #:143



 1                commission. The arbitration award shall be final, binding upon each
 2                party.
 3   (First Kang Decl. Ex. 3 art. 11.3.) On June 28, 2017, the Beijing Arbitration
 4   Commission accepted SLC’s request for arbitration against Jia and the other two
 5   Arbitration Respondents.
 6         The Arbitration was conducted in Beijing under the Beijing Arbitration
 7   Commission rules. (First Kang Decl. Ex. 1 at 1.) Following the submission and
 8   cross-examination of evidence at a hearing—at which Jia, through counsel,
 9   actively participated—the Tribunal issued the Final Award. The Tribunal
10   unanimously concluded that LeTV defaulted on its obligations under the Loan
11   Contract by failing to repay both the principal and any interest accrued after March
12   15, 2017. (Id. at 15–16.) The Tribunal also found LeTV liable for post-default
13   interest at an annual rate of 16.5 percent—less than the post-default rate provided
14   by the Loan Contract—to be calculated from December 2, 2017, and for SLC’s and
15   the Tribunal’s costs and expenses, calculated at ¥502,028 and ¥319,740,
16   respectively. (Id. at 16–18.) In addition, the Tribunal concluded that the
17   Guarantee rendered Jia and TV Plus jointly and severally liable for the amounts
18   awarded against LeTV. (Id. at 19–20.)
19         The Tribunal ordered the Arbitration Respondents to pay to SLC, within 10
20   days of the date of service of the Final Award, the following amounts:
21         • ¥50 million, representing the principal disbursed to LeTV under the Loan
22           Contract;
23         • principal interest at an annual rate of 7.5 percent to be calculated from
24           March 15, 2017;
25         • post-default interest at an annual rate of 16.5 percent to be calculated from
26           December 2, 2017;
27         • ¥507,028, representing SLC’s arbitration costs; and
28         • ¥319,740, representing arbitration expenses disbursed by SLC to the
                                            4
                 MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
 Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 8 of 17 Page ID #:144



 1             Beijing Arbitration Commission.
 2   (Id. at 21–22.) Jia and the other Arbitration Respondents were therefore due to pay
 3   SLC on February 1, 2018. Yet, as of the date of this filing—nearly a full year
 4   later—they have neither paid SLC nor indicated any intent to do so in the near
 5   future.
 6         SLC brings this action to collect on the Final Award by having it recognized
 7   as a United States judgment. SLC, however, has little reason to believe that Jia
 8   will show this Court’s judgment any greater respect than he has shown the Final
 9   Award; to the contrary, there are compelling reasons to believe that Jia can and
10   will take steps to make assets subject to this Court’s jurisdiction unavailable for
11   enforcement purposes. Among other things, courts in Jia’s native China—where
12   he is believed to have a personal indebtedness in excess of $500 million—have
13   placed him on a nationwide list of “Discredited Persons” used to track and enforce
14   consumption restrictions on the country’s worst debt defaulters. (Second
15   Declaration of Jian Kang dated December 10, 2018, filed concurrently herewith
16   “Second Kang Decl.”) Ex. 1.) In addition, Jia is a respondent in another award-
17   confirmation petition filed in this District, which—like SLC’s petition—stems
18   from Jia’s failure to follow through on his obligations as a guarantor for unrepaid
19   loans. (Second Kang Decl. Ex. 2.) To ensure that this Court’s judgment is not
20   thwarted by Jia, SLC seeks to attach, on an ex parte basis, the Attachment
21   Property, which falls into two broad categories.
22         The first category of Attachment Property is Jia’s 33-percent ownership
23   interest in Faraday & Future Inc., which, as a “security” within the meaning of
24   California Civil Procedure Code 487.010(c)(10), is subject to attachment by this
25   Court. Faraday & Future Inc. is owned by a Cayman Islands-registered joint
26   venture named Smart King Ltd. (“Smart King”), in which Jia has a 33-percent
27   interest. (Second Kang Decl. Ex. 3 ¶ 47.) That 33-percent interest is controlled by
28   Jia through a pair of shell entities incorporated in the British Virgin Islands: FF
                                             5
                  MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
 Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 9 of 17 Page ID #:145



 1   Peak Holding Limited and FF Top Holding Limited (together, the “BVI Shells”).
 2   (Id. ¶¶ 47, 57.) The BVI Shells, in turn, are held by an acquaintance of Jia’s
 3   named Lian Bossert. (Id. ¶ 59.) But evidence adduced in an arbitration proceeding
 4   between Smart King and one of Jia’s joint-venture partners demonstrates that,
 5   notwithstanding the multilayered ownership structure and Jia’s transfer to Bossert
 6   of custody over his interest in the BVI Shells, Jia has retained beneficial ownership
 7   of his 33-percent interest in Smart King and, in turn, of his 33% interest in Faraday
 8   & Future Inc. (Id. ¶¶ 100–02.) Jia thus has a claim to 33 percent of the equity in
 9   Faraday & Future Inc. and, as a California corporation, this Court has jurisdiction
10   to attach that equity to secure any judgment it enters on SLC’s behalf.
11         The second category of Attachment Property is a group of three real estate
12   properties located at:
13         •   REDACTED PER L.R. 5.2-1
                                                                               ;
14         • 19 Marguerite Drive, Rancho Palos Verdes, California, 90275; and
15         • 91 Marguerite Drive, Rancho Palos Verdes, California, 90275.
16   SLC believes that Jia owns these properties through the Ocean View entity.
17   (Second Kang Decl. ¶ 10.) The information supporting that belief includes the fact
18   that one of the Ocean View properties (at REDACTED
                                               5.2-1
                                                        PER L.R.
                                                                 ) is Jia’s home
19   address, along with the fact that, according to records filed with the California
20   Secretary of State, Jia acted as the CEO of Ocean View until 2017, when he
21   resigned and was replaced by Chaoying Deng. (Second Kang Decl. Exs. 4, 5.)
22   Deng, it should be noted, is the mother of Lian Bossert—the agent to whom Jia
23   transferred custody of his ownership interest in Faraday & Future Inc. Thus,
24   because Jia is the beneficial owner of these properties, all of which are located
25   within California, SLC requests that the Court also attach those properties to secure
26   SLC’s pending judgment.
27

28
                                            6
                 MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 10 of 17 Page ID #:146



 1                                        ARGUMENT
 2             I. The Court should issue an ex parte right-to-attach order and writ
 3                 of attachment.
 4          Federal Rule of Civil Procedure 64 empowers federal courts to grant “every
 5   remedy . . . that, under the law of the state where the court is located, provides for
 6   seizing a person or property to secure satisfaction of the potential judgment.”
 7   Subsection (b) of that rule lists “attachment” among the remedies that federal
 8   courts may grant. See Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto
 9   Truck Drivers Local No. 70 of Alameda Cty., 415 U.S. 423, 436 n.10 (1974)
10   (discussing “long-settled” rule “that in all cases in federal court . . . state law is
11   incorporated to determine the availability of prejudgment remedies for the seizure
12   of person or property to secure satisfaction of the judgment ultimately entered”).
13   California Civil Procedure Code §§ 485.010–485.610 sets forth the procedure for
14   obtaining a writ of attachment on an ex parte basis. “Upon the filing of the
15   complaint or at any time thereafter, the plaintiff may apply pursuant to this article
16   for a right to attach order and a writ of attachment by filing an application for the
17   order and writ with the court in which the action is brought.” Cal. Civ. Proc. Code
18   § 485.210(a). To obtain an ex parte writ of attachment, a petitioner must satisfy
19   the court that:
20             • the petitioner’s claim “is one upon which an attachment may be
21                 issued”;
22             • the petitioner “has established the probable validity of the claim upon
23                 which the attachment is based”;
24             • the petitioner is not seeking the attachment “for the a purpose other
25                 than the recovery upon” that claim;
26             • “the property sought to be attached . . . is not exempt from
27                 attachment”;
28             • the petitioner “will suffer great or irreparable injury . . . if the issuance
                                            7
                 MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 11 of 17 Page ID #:147



 1                of the order is delayed until the matter can be heard on notice”; and
 2             • “[t]he amount to be secured by the attachment is greater than zero.”
 3   Id. § 485.220(a).
 4         As shown in SLC’s Petition (Dkt. No. 1) and supporting Memorandum (Dkt.
 5   No. 1-1), as well as the First and Second Declarations of Jian Kang and all exhibits
 6   attached thereto, each of these requirements is satisfied here. Accordingly, SLC
 7   respectfully requests that this Court issue a right-to-attach order and writ of
 8   attachment in its favor. See Cal. Civ. Proc. Code § 485.220(a) (providing that
 9   “[t]he court . . . shall issue a right to attach order” upon finding foregoing elements
10   satisfied (emphasis added)).
11                    A. SLC’s claim against Jia is one upon which an attachment
12                       may issue.
13         Under California law, a claim may be secured by writ of attachment if it is
14   (1) a “claim . . . for money based upon contract”; (ii) the amount of the claim is
15   “fixed or readily ascertainable” in an amount no less than $500; (iii) the claim is
16   unsecured; and (iv) the claim arises out of the respondent’s commercial (rather
17   than “personal, family, or household”) conduct. Cal Civ. Proc. Code § 483.010
18   (a). Each of these elements is satisfied here.
19         First, SLC’s claim seeks money damages and is “based upon” two related
20   contracts: the Loan Contract and the Guarantee. (See Petition at ¶ 11; First Kang
21   Decl. ¶ 5 and Exs. 2–3.) Jia’s liability under the Final Award stems from his
22   failure to fulfill his obligations under the Guarantee, which were triggered by
23   LeTV’s breach of the Loan Contract. Second, because the Final Award renders Jia
24   liable to SLC for a sum certain plus a fixed interest rate, the amount to be attached
25   is readily ascertainable; as of the date of this filing, it is ¥75,940,466.63
26   (approximately $11,037,858.52.) (First Kang Decl. ¶ 10.) Third, SLC’s claim
27   against Jia is unsecured. (Second Kang Decl. ¶ 11.) And fourth, SLC’s claim
28   against Jia arises out of commercial conduct—namely, Jia’s guarantee of a loan
                                            8
                 MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 12 of 17 Page ID #:148



 1   which, under the Loan Contract, was to be “used to supplement [LeTV’s] working
 2   capital in its day-to-day operations.” (First Kang Decl. Ex. 2 at 4.) Accordingly,
 3   SLC’s claim against Jia is one for which California law authorizes attachment as a
 4   provisional remedy.
 5                   B. SLC has established the probable validity of its claim against
 6                       Jia.
 7         To establish the “probable validity” of the claim for which attachment is
 8   sought, a plaintiff or petitioner need only “show that it is more likely than not
 9   [that] it will obtain a judgment” on the claim for which the attachment is sought.
10   Pos-A-Traction, Inc. v. Kelly-Springfield Tire Co., Div. of Goodyear Tire &
11   Rubber Co., 112 F. Supp. 2d 1178, 1182 (C.D. Cal. 2000). SLC’s claim Jia easily
12   surpasses this standard: because the Tribunal already resolved the question of Jia’s
13   liability when it issued the Final Award, all that remains for this Court to do is
14   confirm that award by entering judgment on its terms in favor of SLC and against
15   Jia. The Final Award is governed by the New York Convention. As SLC’s
16   Petition (Dkt. No. 1) and supporting Memorandum (Dkt. No. 1-1) explain at
17   length, there are only seven narrow grounds on which a court may decline to
18   confirm such an award, and there can be little doubt that none of those grounds
19   apply here. See Seung Woo Lee v. Imaging3, Inc., 283 F. App’x 490, 492 (9th Cir.
20   2008) (“The grounds for the court’s refusal or deferral of recognition or
21   enforcement of an arbitration award are limited to the seven grounds listed in
22   Article V of the New York Convention.”); 9 U.S.C. § 207 (providing that where
23   none of grounds listed in New York Convention applies, “[t]he court shall confirm
24   the award”).
25                   C. SLC does not seek the attachment for any purpose other than
26                       recovering on its claim against Jia.
27         SLC seeks this attachment for one purpose: to recover on its claim against
28   Jia, which has remained unpaid for nearly a years since the Final Award was
                                            9
                 MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 13 of 17 Page ID #:149



 1   issued. (Second Kang Decl. ¶ 12.)
 2                    D. The property SLC seeks to attach is not exempt from
 3                       attachment.
 4         SLC seeks to attach two categories of Jia’s property subject to jurisdiction in
 5   California. The first category encompasses Jia’s ownership interest in a California
 6   corporation, Faraday & Future Inc. California Civil Procedure Code § 487.010(c)
 7   lists types of property that are subject to attachment by California courts, including
 8   “securities.” Cal. Civ. Proc. Code § 487.010(c)(10). This statute defines
 9   “security” by reference to the broad definition set forth in California Commercial
10   Code § 8102(a)(15), which encompasses any “obligation of an issuer or a share,
11   participation, or other interest in an issuer or in property or an enterprise of an
12   issuer,” so long as it satisfies three straightforward requirements:
13             • it is “represented by a security certification” or “the transfer of it may
14                be registered” in the issuer’s books;
15             • it is (or can be divided into) “a class or series of shares, participations,
16                interests, or obligations”; and
17             • it is either “of a type . . . dealt in or traded on securities exchanges or
18                securities markets” or “is a medium for investment” and expressly
19                provides that it is governed by the California Commercial Code.
20   All of these requirements are satisfied here.
21         The second category of property SLC seeks to attach is real estate owned by
22   Jia through a California-registered holding company, Ocean View Drive Inc. This,
23   too, is subject to attachment under the California Civil Procedure Code, which
24   permits attachment against “[i]nterests in real property except leasehold estates
25   with unexpired terms of less than one year.” Cal. Civ. Proc. Code § 487.010(c)(1).
26                    E. SLC will suffer great or irreparable injury if the Court delays
27                       attachment until SLC’s Motion can be heard on notice.
28         To obtain a right-to-attach order and writ of attachment on an ex parte basis,
                                            10
                 MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 14 of 17 Page ID #:150



 1   an applicant for attachment must demonstrate a likelihood that “great or irreparable
 2   injury” would result if the attachment is delayed until the application can be heard
 3   on notice to the adverse party. Cal. Civ. Proc. § 485.010(a). Section 485.010 lists
 4   several circumstances that are sufficient to support and inference of great or
 5   irreparable injury; two of those circumstances are present here.
 6         First, Section 485.010(b)(1) instructs that the great-or-irreparable-injury
 7   requirement is satisfied where the applicant presents evidence from which “it may
 8   be inferred that there is a danger that the property sought to be attached would be
 9   concealed, substantially impaired in value, or otherwise made unavailable to levy if
10   issuance of the order were delayed until the matter could be heard on notice.” Jia
11   is a Chinese national with ties to several other jurisdictions; as noted above, he is
12   the beneficial owner and controller of several corporations in offshore jurisdictions
13   like the British Virgin Islands and the Cayman Islands. Given Jia’s unwillingness
14   to pay his debt to SLC (and, evidently, to many other debtors), SLC justifiably
15   fears that Jia will liquidate his interest in some or all of the Attachment Property
16   and transfer it to persons or entities that are beyond the jurisdiction of this Court.
17   Sunriver Trading Co. Ltd. v. Double D Trade Co., LLC, 2008 WL 5395744, at *4
18   (E.D. Cal. Dec. 23, 2008) (finding likelihood of irreparable harm in part due to
19   applicant’s declaration that “Defendants will transfer all funds to Russia, that is,
20   beyond the court’s jurisdiction, if notice is provided”).
21         Second, Section 485.010(b)(2) provides that this requirement is also satisfied
22   if, “[u]nder the circumstances of the case, it may be inferred that the defendant has
23   failed to pay the debt underlying the requested attachment and the defendant is
24   insolvent in the sense that the defendant is generally not paying his or her debts as
25   those debts become due, unless the debts are subject to a bona fide dispute.”
26   Although Jia is reported to be an individual of immense wealth, his record of
27   paying creditors—especially recently—is very poor. As noted previously, Jia is
28   the defendant in another award-confirmation action pending in this very District.
                                            11
                 MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 15 of 17 Page ID #:151



 1   (Second Kang Decl. Ex. 2.) The petitioner in that proceeding seeks a judgment of
 2   over $100 million against Jia. (Id. at 2.) In addition, Jia has been added to the
 3   Chinese government’s national list of debt defaulters in light of his staggering
 4   personal indebtedness there, which is believed to exceed $500 million. (Second
 5   Kang Decl. Ex. 1.) Taken together with Jia’s failure to pay the Final Award
 6   (which has been outstanding for over 10 months), these circumstances also support
 7   a finding that great or irreparable harm will result if the attachment is delayed until
 8   Jia can be notified of SLC’s efforts to secure its pending judgment. See, e.g., Bd.
 9   of Trustees of Laborers Health and Welfare Trust Fund for N. Cal. v. CEM
10   Builders, Inc., 2018 WL 1071171 (N.D. Cal. Feb. 27, 2018) (finding great-or-
11   irreparable-injury requirement satisfied in light of, among other things,
12   “Defendant’s continued and longstanding failure to pay its debts owed to
13   Plaintiffs”); Sunriver Trading, 2008 WL 5395744, at *4 (considering “apparent
14   unwillingness of Defendant to submit to procedures intended to resolve Plaintiff’s
15   claims” in finding likelihood of irreparable harm).
16                   F. The amount SLC seeks to attach is greater than zero.
17         As discussed above, SLC seeks an attachment in the amount of
18   $11,037,858.52—a reasonable, conservative estimate of the value of the award
19   converted to United States dollars—against (1) 33 percent of the equity in Faraday
20   & Future Inc., which is valued at $1.48 billion (Second Kang Decl. Ex. 3 ¶ 101.)
21   and (2) the properties Jia owns through the Ocean View entity, which are valued at
22   approximately $23 million.
23             II. In the alternative, the Court should grant a temporary protective
24                order to preserve the status quo as to Jia’s assets in California
25                pending the resolution of SLC’s application on notice to Jia.
26         For the reasons set forth above, SLC respectfully submits that it has satisfied
27   the requirements of California Civil Procedure Code § 485.220, thereby
28   demonstrating its right to an ex parte right-to-attach order and writ of attachment
                                            12
                 MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 16 of 17 Page ID #:152



 1   as to the Attachment Property. If the Court disagrees, SLC alternatively requests
 2   that the Court issue a temporary protective order to maintain the status quo until
 3   SLC’s application can be heard on notice. Such an order should do two things: (1)
 4   restrain Jia from taking any steps to transfer, conceal, reduce, encumber, or
 5   otherwise make unavailable any of the Attachment Property, whether on his own
 6   or through an agent; and (2) set a prompt briefing and hearing schedule for SLC’s
 7   application to be determined on notice to Jia.
 8            California Civil Procedure Code § 486.020 contemplates precisely this type
 9   of order as an alternative to ex parte attachment relief. To that end, Section
10   486.020 sets forth four requirements—each of which largely mirrors a requirement
11   for ex parte attachment under Section 485.210 (a)—for a temporary protective
12   order:
13               • the petitioner’s claim must be “one upon which an attachment may be
14                  issued”;
15               • the petitioner must “establish[] the probable validity” of its claim;
16               • the temporary protective order must not be “sought for a purpose
17                  other than the recovery upon the claim” for which the attachment is
18                  sought; and
19               • the petitioner “will suffer great or irreparable injury” unless the
20                  temporary protective order is issued.
21            These requirements are satisfied for the reasons discussed in Section I,
22   supra, which apply with equal force to the Court’s decision whether to issue a
23   temporary protective order. Thus, even if the Court is unwilling to issue the ex
24   parte attachment relief SLC seeks, it should at a minimum grant a protective order
25   prohibiting Jia from taking any steps to transfer, conceal, reduce, encumber, or
26   otherwise make unavailable any of the Attachment Property.
27            To promptly resolve SLC’s application for attachment and ensure that the
28   temporary protective order remains in place only as long as is necessary to
                                              13
                   MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
Case 2:18-cv-10255-SJO-MRW Document 5-1 Filed 12/10/18 Page 17 of 17 Page ID #:153



 1   preserve the status quo, the Court should also enter a briefing schedule and a
 2   hearing date. SLC respectfully requests that the Court set a hearing date
 3   approximately 30 days from the issuance of the temporary protective order, with
 4   opposition papers due 15 days before the hearing and reply papers due 5 days
 5   before the hearing.
 6                                     CONCLUSION
 7         For the foregoing reasons, SLC respectfully requests that the court issue a
 8   right-to-attach order and writ of attachment as to the Attachment Property or, in the
 9   alternative, that the court enter a temporary protective order to prevent Jia from
10   dissipating the Attachment Property until SLC’s attachment application can be
11   heard on notice to Jia.
12
13   Dated: December 10, 2018               WALKER STEVENS CANNOM LLP
14

15                                          By:     /s/ Bethany Stevens
                                                   Bethany Stevens
16
17
                                            Attorneys for Petitioner
                                            Shanghai Lan Cai Asset
18                                          Management Co, Ltd.
19

20
21
22
23
24
25
26
27
28
                                            14
                 MEMORANDUM IN SUPPORT OF PETITIONER’S EX PARTE APPLICATION
